DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(2)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021, has been entered.
Applicant amended claims 1 and 18 and cancelled claims 6 and 10.  Claims 1, 2, 7 and 18 are pending before the Office for review.  Claims 11-17 remain withdrawn in response to a restriction requirement.
(3)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., Adv. Mater. 2011, 23, 285-308 in view of Souza et al. (U.S. Publication No. 2012/0285517) and Lunev et al. (U.S. Publication No. 2016/0118535).
claim 1, Examiner notes the claim is a product-by-process claim.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  In this case, the requirement that the electrode area be formed by chemically etching the substrate is a product-by-process limitation.
Huang teaches a semiconductor substrate (Si substrate) comprising a selectively etched electrode formation area (trench with noble metal therein) and a light absorption area protruding relatively as compared with the electrode formation area (unetched portion of substrate).  Figure 3 and Sec. 2.5. The Overall Etching Process. 
Huang further teaches a noble metal, which includes a metal catalyst, is located on the electrode formation area of the semiconductor substrate and is positioned there by chemically etching the semiconductor substrate.  Figure 3 and Sec. 2.5. The Overall Etching Process.  The noble metal is Ag, Au, Pt or Pd, which has an electrical conductivity.  Sec. 3.1. Deposition Methods of the Noble Metal.
Huang teaches a structure meeting the requirements of the claimed invention and further teaches such structures have applications in solar energy conversion (Sec. 1, Introduction, penultimate paragraph) but is explicitly silent as to whether the structure defines a photodiode.
However, Souza, which deals with Schottky barrier solar cells, teaches a photodiode comprising a metal/semiconductor junction that forms a Schottky barrier.  Abstract and Paragraphs 7-10 and 42.
Huang further teaches the etched silicon substrate exhibits a prominent antireflection property and is an excellent candidate for solar energy conversion devices.  Sec. 9. Application of Structures from Metal-Assisted Chemical Etching.

Huang also teaches the chemical etching is metal-assisted chemical etching.  Abstract.  Modified Huang further teaches the semiconductor substrate is silicon.  Abstract.  Modified Huang also teaches the metal catalyst layer has a mesh structure, wherein the etched silicon substrate defines a nanowire array that meets the requirements of a 3D nanograss structure in that nanowires of the array resemble blades of grass.  Figure 16.  Modified Huang teaches the etched silicon exhibits a prominent antireflection property, meaning a portion of the light absorption area is formed at a position corresponding to pinholes (opening of mesh) randomly distributed on the metal catalyst layer by the metal-assisted chemical etching.  Figure 16 and Sec. 7.2. AAO Mask Method and Sec. 9. Application of Structures from Metal-Assisted Chemical Etching.  
Although Huang is explicitly silent as to whether a height of the light absorption area is 0.1 to 10 microns, Huang does teach the length of the etched Si nanowires, which corresponds to the light absorption area, increases linearly with the etching time.  Sec. 5. Influence of Temperature and Illumination on the Etching.  Huang establishes the height of the light absorption area is a result effective variable because Huang teaches the etching time during the etching process used to form the light absorption area is increased or decreased depending on the desired size of the light absorption area.  MPEP 2144.05(II)(B).  As per the MPEP, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 2144.05(II)(A).  In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to adjust the etching time to obtain a desired height for the light absorption area.
Regarding the absorption of the light absorption area, Huang teaches the reflectance of the light absorption area is less than 5% in a wavelength range of 300-1,000 nm, meaning a top portion of the light absorption area absorbs some of incident light which is incident from the outside and a wavelength range of the absorbed incident light at least partially includes a wavelength in the UV range.  Sec. 9. Application of Structures from Metal-Assisted Chemical Etching.
In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, Huang teaches a photodiode meeting the structural requirements of the claimed invention, wherein the metal catalyst layer additionally meets the material requirements of the claimed invention.  Specifically, as explained above and below, Huang teaches a photodiode meeting the 3D nanograss requirements, substrate requirements and catalyst layer requirements of the claimed invention, meaning the property associated with those structures are necessarily present.
Examiner notes the statement “electron-hole pairs generated by UV light included in incident light from the outside are collected in the electrode by the metal catalyst layer” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the electrode and photodiode.  Any electrode and photodiode meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Although Huang is explicitly silent as to whether a height of the light absorption area is 0.1 to 0.8 microns, Huang does teach the length of the etched Si nanowires, which corresponds to the light absorption area, increase linearly with the etching time.  Sec. 5. Influence of Temperature and Illumination on the Etching.  Huang establishes the height of the light absorption area is a result effective variable because Huang teaches the etching time during the 
Additionally, modified Huang teaches the photodiode comprises a metal contact layer formed in an area other than the surface.  Souza, Paragraphs 7-10 and 42.
Although modified Huang is explicitly silent as to whether the metal surface coverage rate of the photodiode in accordance with the metal catalyst layer is 60 to 90%, the metal surface coverage rate of the metal catalyst layer is a question of the size and proportion of the metal catalyst layer.  As per the MPEP, “where the only difference between the prior art and the claims [is] a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is[ not patentably distinct from the prior art device.”  MPEP 2144.04(IV)(A) (internal citation omitted).  In this case, the metal catalyst layer performs its function independent of its specific surface coverage rate.
Furthermore Lunev, which deals with metallic contacts for optoelectronic devices, teaches a contact formed with a plurality of voids, wherein the voids are configured to increase an overall transparency or reflectivity of the metal contact.  Paragraph 49.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to similarly modify the metal catalyst layer 
More specifically, Lunev establishes the open space (voids) of the metal contact layer is a result effective variable because it is adjustable to increase the reflectivity or transparency of the metal contact layer.  MPEP 2144.05(II)(B).  As per the MPEP, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 2144.05(II)(A).  In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to configure the surface coverage rate of the photodiode in accordance with the metal catalyst layer such that the voids/open space of the metal catalyst layer is set based on a desired transparency or reflectivity level.
With respect to claim 2, modified Huang teaches the metal catalyst layer has a metal mesh structure.  Sec. 3.4. Shape Evolution and Movement of Metal Particles During Etching and Sec. 7.2. AAO Mask Method.  The etching is metal-assisted chemical etching.  Abstract.
With respect to claim 7, modified Huang teaches the metal catalyst layer is silver, for example.  Abstract and Sec. 7.2. AAO Mask Method.
(4)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., Adv. Mater. 2011, 23, 285-308 in view of Souza et al. (U.S. Publication No. 2012/0285517) and Lunev et al. (U.S. Publication No. 2016/0118535), as applied to claims 1, 2, and 7 above, and further in view of Jang et al. (U.S. Publication No. 2011/0197964).
claim 18, Examiner notes the claim is a product-by-process claim.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  In this case, the requirement that the electrode area be formed by chemically etching the substrate is a product-by-process limitation.
Modified Huang teaches the photodiode is Schottky junction solar cell but is silent as to whether the photodiode is housed in a housing.
However, Jang, which deals solar cells, teaches solar cells are disposed within a housing in the form of protection films (30a, 30b) and frame housing to protect the solar cells.  Figure 21 and Paragraph 199.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to dispose the solar cell taught by modified Huang within a housing because Jang teaches doing so protects the solar cell.
Huang also teaches the chemical etching is metal-assisted chemical etching.  Abstract.  Modified Huang further teaches the semiconductor substrate is silicon.  Abstract.  Modified Huang also teaches the metal catalyst layer has a mesh structure, wherein the etched silicon substrate defines a nanowire array that meets the requirements of a 3D nanograss structure in that nanowires of the array resemble blades of grass.  Figure 16.  Modified Huang teaches the etched silicon exhibits a prominent antireflection property, meaning a position of the light absorption area is formed at a position corresponding to pinholes (opening of mesh) randomly distributed on the metal catalyst layer by the metal-assisted chemical etching.  Figure 16 and Sec. 7.2. AAO Mask Method and Sec. 9. Application of Structures from Metal-Assisted Chemical Etching.  Furthermore, the “randomly distributed” requirement of the claimed invention is satisfied if not 
Although Huang is explicitly silent as to whether a height of the light absorption area is 0.1 to 10 microns, Huang does teach the length of the etched Si nanowires, which corresponds to the light absorption area, increases linearly with the etching time.  Sec. 5. Influence of Temperature and Illumination on the Etching.  Huang establishes the height of the light absorption area is a result effective variable because Huang teaches the etching time during the etching process used to form the light absorption area is increased or decreased depending on the desired size of the light absorption area.  MPEP 2144.05(II)(B).  As per the MPEP, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 2144.05(II)(A).  In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to adjust the etching time to obtain a desired height for the light absorption area.
Regarding the absorption of the light absorption area, Huang teaches the reflectance of the light absorption area is less than 5% in a wavelength range of 300-1,000 nm, meaning a top portion of the light absorption area absorbs some of incident light which is incident from the outside and a wavelength range of the absorbed incident light at least partially includes a wavelength in the UV range.  Sec. 9. Application of Structures from Metal-Assisted Chemical Etching.
In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, Huang teaches a photodiode meeting the structural requirements of the claimed invention, wherein the metal catalyst layer additionally meets the material requirements of the claimed invention.  Specifically, as explained above and below, Huang teaches a photodiode meeting the 3D nanograss requirements, substrate requirements and catalyst layer requirements of the claimed invention, meaning the property associated with those structures are necessarily present.
Examiner notes the statement “electron-hole pairs generated by UV light included in incident light from the outside are collected in the electrode by the metal catalyst layer” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the electrode and photodiode.  Any electrode and photodiode meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Although Huang is explicitly silent as to whether a height of the light absorption area is 0.1 to 0.8 microns, Huang does teach the length of the etched Si nanowires, which corresponds to the light absorption area, increase linearly with the etching time.  Sec. 5. Influence of Temperature and Illumination on the Etching.  Huang establishes the height of the light absorption area is a result effective variable because Huang teaches the etching time during the 
Additionally, modified Huang teaches the photodiode comprises a metal contact layer formed in an area other than the surface.  Souza, Paragraphs 7-10 and 42.
Although modified Huang is explicitly silent as to whether the metal surface coverage rate of the photodiode in accordance with the metal catalyst layer is 60 to 90%, the metal surface coverage rate of the metal catalyst layer is a question of the size and proportion of the metal catalyst layer.  As per the MPEP, “where the only difference between the prior art and the claims [is] a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is[ not patentably distinct from the prior art device.”  MPEP 2144.04(IV)(A) (internal citation omitted).  In this case, the metal catalyst layer performs its function independent of its specific surface coverage rate.
Furthermore modified Huang teaches a contact formed with a plurality of voids, wherein the voids are configured to increase an overall transparency or reflectivity of the metal contact.  Lunev, Paragraph 49.
More specifically, modified Huang establishes the open space (voids) of the metal contact layer is a result effective variable because it is adjustable to increase the reflectivity or 
(5)
Response to Arguments
	Applicant’s arguments are moot in view of the new ground of rejection.  The following remarks are in response to the portion of Applicant’s arguments that are relevant to this rejection.
Applicant first argues amended claim 1 includes numerous features that are not disclosed by any of the cited references.  In support of this position, Applicant argues claim 1 recites a height of the light absorption area is 0.1 to 10 microns from the electrode area.  Examiner notes for the record this feature of the claimed invention is addressed in the rejection of record.  More specifically, Huang teaches the length of the etched Si nanowires increases linearly with etching time, meaning Huang establishes the height to be a result effective variable and thus renders obvious this feature of the claimed invention.
	Applicant next argues a top portion of the light absorption area absorbs some of the incident light which is incident from the outside and a wavelength range of the absorbed incident light at least partially includes a wavelength in the UV range.  Applicant’s position is that this feature of the claims is not taught by the cited art.  Examiner disagrees.  Huang teaches the reflectance of the light absorption area is less than 5% in a wavelength range of 300 to 1,000 nm, 
	Applicant next argues the claimed invention requires the metal catalyst layer at least partially has a metal mesh structure, SSR and SWR that are not taught by the prior art.  Again, Examiner disagrees.  These features of the claimed invention are addressed in the rejection of record.  More specifically, the cited art of record teaches a photodiode meeting the structural requirements of the claimed invention, wherein the metal catalyst layer additionally meets the material requirements of the claimed invention.  Accordingly, the properties recited in the claimed invention, which are attributable to the structural features of the photodiode, are present.  Applicant’s assertion to the contrary is not supported by any substantive discussion.
	Applicant next argues the metal electrode of the present invention performs three functions.  Although Examiner understands Applicant’s position, the claimed invention is for a photodiode and not a method of making a photodiode, meaning Applicant’s argument is not entirely representative of the scope of the claimed invention.  This is address in the rejection of record by indicating the claimed invention is a product-by-process claim and will be examined as such.
	Nevertheless, the cited art of record teaches this feature of the claimed invention.  Contrary to Applicant’s assertion, Huang is more than a general survey.  Huang teaches a semiconductor substrate that is selectively etched to define an electrode area and a light absorption area, wherein the etching proceeds via metal-assisted chemical etching and the substrate has applications in solar energy conversion.  Huang, when modified in view of Souza, as explained above, teaches that such a solar energy conversion device is a Schottky barrier solar 
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant next argues Souza does not address Huang’s deficiencies.  Examiner disagrees.  Souza establishes a Schottky barrier solar cell as an effective solar cell and discloses the structural features of such a solar cell.  Accordingly, Souza’s disclosure teaches one ordinarily skilled in the art how to modify Huang’s etching process so that the end product is Schottky barrier solar cell.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759